United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-1599
                                ___________

Darwin Ray Battle,                     *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Minnesota Department of                * Appeal from the United States
Corrections,                           * District Court for the
                                       * District of Minnesota.
             Appellee,                 *
                                       *       [UNPUBLISHED]
Minncor Industry, Inc.; Sheryl Ramstad *
Hvass; James Bruton, Sued as James H. *
Bruton, Warden at Minnesota            *
Correctional Facility (OPH); Jim       *
Rarick, Director of Minncor Industry   *
at (MCF-OPH); Eileen Welsh,            *
Education Director at (MCF-OPH);       *
Joe Durocher, Case Manager in CX-2 *
(MCF-OPH); Kyle Maser-Crist, Case *
Manager in CX-4 (MCF-OPH); Dick        *
Hagelberger, Lieutenant in CX-2        *
(MCF-OPH); Jessica Symmes,             *
Associate Warden of Operations at      *
MCF-OPH,                               *
                                       *
             Defendants.               *
                                 ___________

                        Submitted: June 21, 2002
                            Filed: June 26, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Minnesota inmate Darwin Ray Battle appeals the District Court’s1 adverse
grant of summary judgment in his disability-discrimination action brought under 42
U.S.C. § 1983. Having carefully reviewed the record, see Dulany v. Carnahan, 132
F.3d 1235, 1237 (8th Cir. 1997), we affirm.

      Battle sued MINNCOR Industry, Inc., the Minnesota Department of
Corrections, and various prison officials and employees, alleging that he had been
denied a MINNCOR job assignment and participation in the prison educational
program because he had a history of migraine headaches. He claimed violations of
equal protection, due process, Titles I and II of the Americans with Disabilities Act
(ADA), Title VII of the Civil Rights Act, the Rehabilitation Act (RA), and a
Minnesota state statute.

      Contrary to Battle’s suggestion, the District Court did not abuse its discretion
in concluding that his claims were ripe for summary judgment, see Dulany, 132 F.3d
at 1238-39, and in determining that defendants’ discovery responses were not
materially deficient, see In re Mo. Dep’t of Natural Res., 105 F.3d 434, 435 (8th Cir.
1997) ("The scope of our review of discovery orders is both narrow and deferential.").




      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
                                         -2-
       We agree with the District Court that Battle’s disability-based discrimination
claims were either not cognizable under § 1983 or fail on their merits. As to his ADA
and RA claims, his sole recourse was under the ADA and RA themselves, see Grey
v. Wilburn, 270 F.3d 607, 610-11 (8th Cir. 2001), he established no protected liberty
or property interest upon which to base his due process claim, see Callender v. Sioux
City Residential Treatment Facility, 88 F.3d 666, 668-69 (8th Cir. 1996), he had no
independent constitutional right to be assigned a MINNCOR job or to the educational
program, see Wishon v. Gammon, 978 F.2d 446, 450 (8th Cir. 1992), and he
identified no similarly situated inmates who were assigned a MINNCOR job or
allowed to participate in the educational program, see id. (equal protection analysis).
To the extent he also intended to bring a Title VII claim for race discrimination, the
District Court was correct in concluding that he is not an employee for purposes of
Title VII. See Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991).

       Battle’s remaining claims under ADA Titles I and II and the RA were also
properly dismissed because he failed to show that he was an employee for purposes
of ADA Title I or that he was disabled as that term is defined under ADA Title II and
the RA. See 42 U.S.C. § 12102(2) (1994); 29 U.S.C. § 705(9)(B) (Supp. V 1999);
28 C.F.R. §§ 35.104, 42.540 (2001); cf. McMaster v. Minnesota, 30 F.3d 976, 980
(8th Cir. 1994) ("[I]nmates . . . who are required to work as part of their sentences and
perform labor within a correctional facility as part of a state-run prison industries
program are not 'employees' . . . within the meaning of the Fair Labor Standards
Act."), cert. denied, 513 U.S. 1157 (1995). Finally, we reject his vague assertion of
bias, which appears to be based solely on the Magistrate Judge’s recommendations
as to the disposition of his case. Cf. Lefkowitz v. Citi-Equity Group, Inc., 146 F.3d
609, 611-12 (8th Cir. 1998), cert. denied, 525 U.S. 1154 (1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-